DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
Figures 16, 17 and 18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 118 ([0002]); F1 ([0056]-[0059]; [0063]; [0066]; [0072]; [0076]; [0080]; and [0087]); and 81b1 ([0071]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: F (figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities. 
Appropriate correction is required.
            On page 3, line 15, in paragraph [0009], “a   n” could be changed to “an”.
            On page 6, line 6, in paragraph [0033], “assist roller 16” could be changed to “assist roller 15”.
            On page 6, line 7, “secondary transfer roller 17” could be changed to “secondary transfer roller 14”.  

Claim Objections
Claims 1-8 and 10-16 are objected to because of the following informalities.  Appropriate correction is required.
            On line 12 of claim 1, “first projection” is claimed, where this implies that there is another projection in the language of claim 1, but no other projection is contained in the language of claim 1.
            On line 1 of claim 2, “An” could be changed to “The”.

            On line 1 of claim 3, “An” could be changed to “The”.
            On line 1 of claim 4, “An” could be changed to “The”.
            On line 1 of claim 5, “An” could be changed to “The”.
            On line 1 of claim 6, “An” could be changed to “The”.
            On line 1 of claim 7, “An” could be changed to “The”.
            On line 1 of claim 8, “An” could be changed to “The”.
            On line 1 of claim 10, “An” could be changed to “The”.
            On line 1 of claim 11, “An” could be changed to “The”.
            On line 1 of claim 12, “An” could be changed to “The”.
            On line 1 of claim 13, “An” could be changed to “The”.
            On line 1 of claim 14, “An” could be changed to “The”.
            On line 1 of claim 15, “An” could be changed to “The”.
            On line 1 of claim 16, “An” could be changed to “The”.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.

Claims 1-8, 14 and 15
           The primary reasons for allowance are an image forming apparatus comprising: a first metal plate provided with a through hole; a second metal plate provided opposed to said first metal plate; a third metal plate provided between said first metal plate and said second metal plate; and a fixing member fixing said first metal plate and said third metal plate to each other, wherein said fixing member has a first surface and a second surface extending in a direction crossing said first surface, wherein said third metal plate extends outward in a direction in which said first metal plate and said second metal plate opposes to each other, and said third metal plate is provided with a projection penetrating said through hole, and wherein said projection is fixed on said first surface, and wherein said first metal plate is fixed on said second surface of said fixing member.  The above limitations are contained in claims 1-8, 14 and 15, but are not taught or suggested by the prior art of record.

Claims 9-13 and 16
            The primary reasons for allowance are an image forming apparatus comprising: a first metal plate; a second metal plate provided with a base portion extending in a direction crossing said first metal plate, and a projection extending from an end portion of said base portion in the crossing direction; and a fixing member fixing said first metal plate and said second metal plate to each other; wherein said base portion of said second metal plate is disposed in one side of said first metal plate, and said projection of said second metal plate in an opposite side of said first metal plate, and said fixing member is fixed on said projection and the opposite side of said first 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Nagasaki (US 9,785,107) and Kozushi (US 2015/0248104) disclose a frame of an image forming apparatus.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        December 1, 2021